DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed 5/12/2021 is acknowledged and entered. Claim 1 has been canceled. Claims 2-20 has been added. Claims 2-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-4, 6, 8, 10-14, 16, 18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, and 9 of conflicting Patent No. 10,986,397 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 10,986,397 B2. That is, claim 2 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 10,986,397 B2
1
2
3

3

7

9
1
Pending Application 17/189827
2
3
4
5
6
7
8
9
10
11


Conflicting Patent No. 10,986,397 B2
1
2
3

3

7

9

Pending Application 17/189827
12
13
14
15
16
17
18
19
20



Table 2 illustrates a mapping between the limitations claim 2 of the pending application and claim 1 of the conflicting Patent No. 10,986,397 B2. Claims 11 and 12 of pending application and claim 1 in the conflicting Patent No. 10,986,397 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,986,397 B2
Claim 1 of Conflicting Application
Serial Number (17/189827)
Claim 1 of Pending Application
1. A reception apparatus comprising: 
2. A reception apparatus comprising: 
reception circuitry configured to receive control information and content; and 
reception circuitry configured to receive control information and content, the control information including resource sharing information indicating whether a resource is shared among a plurality of applications; and
processing circuitry configured to control, based on the control information that includes resource sharing information indicating whether a resource of the content is shared among a plurality of services, storage of the resource such that the resource is shared among the 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/060148 A1 to Kitazato (see English Translation of WO 2015/060148 A1 for examiner citations) in view of U.S. Pub. No. 2014/0067879 A1 to Ahn.
As to claims 2, 11 and 12, Kitazato discloses a reception apparatus comprising: 
Kitazato Fig. 3, 6-8, 12, 20, 23, 24, pg. 27, tuner and demux receiving broadcast content and control signal), the control information including resource sharing information indicating whether a resource is shared among a plurality of applications (Kitazato Fig. 3, 6-8, 12, 20, 23, 24, pg. 15, ll. 661, pg. 17-21, pg. 30, ll. 1249, pg. 39, ll. 1593, pg. 45, ll. 1861, pg. 46, pg. 48, ll. 1982, and pg. 49, ll. 2024, control signal processing unit controls, based on the control information transmitted together with the content and includes resource sharing data including whether a resource, e.g. audio, of the content is shared with a plurality of services e.g. services A and B, storage of the resource, e.g. audio); and 
processing circuitry configured to control, based on the resource sharing information, sharing of the resource among the plurality of applications (Kitazato Fig. 3, 6-8, 12, 20, 23, 24, pg. 511, ll. 2125, pg. 52, ll. 2168, pg. 54-55, pg. 58, ll. 2390, 2399 and pg. 63, ll. 2635, in the storage device where the resource e.g. audio is shared with service A and service B), wherein: 
the resource includes at least one file associated with at least one of the plurality of applications (Kitazato Fig. 1, 3-5, 7, 8, 14, 15, pg. 26, pg. 45, ll. 1846, pg. 60, ll. 2488, a resource, e.g. audio file, of the content is shared with a plurality of services e.g. services A and B, storage of the resource, e.g. audio).
Kitazato does not expressly disclose the resource sharing information includes an identifier that is associated with the plurality of applications among which the resource is shared.
Ahn discloses the resource sharing information includes an identifier that is associated with the plurality of applications among which the resource is shared (Ahn Fig. 2-3, ¶0052, 0055, 0062, sharing information including identifier value, e.g. 1, 2, that is associated with a plurality applications which the resource/file is shared), and
the resource includes at least one file associated with at least one of the plurality of applications (Ahn Fig. 2-3, ¶0052, 0055, 0062, sharing file associated with a plurality of applications).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato by the resource sharing information includes an identifier that is associated with the plurality of applications among which the resource is shared, and the resource includes at least one file associated with at least one of the plurality of applications as disclosed by Ahn. The suggestion/motivation would have been in order to provide sharing information that indicate the number of applications sharing the corresponding file increasing the efficiency of processing files in a plurality of apps.
As to claims 3 and 13, Ahn discloses wherein the processing circuitry is configured to store the resource in association with the identifier so that the resource can be accessed by the plurality of applications with which the identifier is associated (Ahn Fig. 2-3, ¶0041, 0051-0052, 0055, 0060-0062, store the files with the sharing information sharing information including identifier value, e.g. 1, 2).
claims 5 and 15, Ahn discloses wherein the processing circuitry is configured to control storage of the resource such that the resource is shared among the plurality of applications, in accordance with the resource sharing information (Ahn Fig. 2-3, ¶0041, 0051-0052, 0055, 0060-0062, store the files with the sharing information sharing information including identifier value, e.g. 1, 2).
As to claims 6 and 16, Kitazato discloses the content and the control information are included in a broadcast signal, and the control information includes signaling for providing digital broadcast services (Kitazato Fig. 1-3, 7, 8, 11, 25, pg. 8, ll. 319, pg. 10, pg.12, pg. 15. ll. 611, pg. 22, ll. 915, broadcast signal with video/audio and control signals where the services include digital video/audio and control signals including SCS and LLS).
As to claims 8 and 18, Ahn discloses wherein the processing circuitry is configured to store the resource in a first storage area and a further resource of an application associated with a further identifier in a second storage area, the second storage area being different from the first storage area (Ahn Fig. 3, ¶0037, 0038, 0041, 0051, 0055, 0060, 0062, files and associated sharing information stored in a plurality of different areas/locations in storage/memory).
As to claims 10 and 20, Kitazato discloses wherein the reception circuitry is configured to receive the content and the control information in a broadcast signal that is compliant with an Internet Protocol (IP) transport scheme (Kitazato Fig. 1, 3-5, 7, 8, 14, 15, pg. 8, ll. 331, pg. 12, ll. 495, pg. 14, ll. 573, 588, pg. 41, .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/060148 A1 to Kitazato in view of U.S. Pub. No. 2014/0067879 A1 to Ahn and in further view of U.S. Pub. No. 2015/0256874 A1 to Kim.
As to claims 4 and 14, Kitazato and Ahn do not expressly disclose wherein at least one of the plurality of applications is a broadcast application.
Kim discloses wherein at least one of the plurality of applications is a broadcast application (Kim ¶0205, 0211).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Ahn by wherein at least one of the plurality of applications is a broadcast application as disclosed by Kim. The suggestion/motivation would have been in order to provide a plurality of different applications that include broadcast applications enhancing the user’s experience with different services.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/060148 A1 to Kitazato in view of U.S. Pub. No. 2014/0067879 A1 to Ahn and in further view of U.S. Pub. No. 20130034101 A1 to Cathey.
As to claims 7 and 17, Kitazato and Ahn do not expressly disclose wherein the control information includes information indicating a location of an entry point of at least one of the plurality of applications.
Cathey discloses wherein the control information includes information indicating a location of an entry point of at least one of the plurality of applications (Cathey ¶0052, start identifiers that indicate the starting memory location (e.g., address) of the application).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Ahn by wherein the control information includes information indicating a location of an entry point of at least one of the plurality of applications as disclosed by Cathey. The suggestion/motivation would have been in order to provide a location information of the applications that identifies the starting memory location to execute the applications.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/060148 A1 to Kitazato in view of U.S. Pub. No. 2014/0067879 A1 to Ahn and in further view of U.S. Pub. No. 2015/0341366 A1to Galloway.
As to claims 9 and 19, Kitazato and Ahn do not expressly disclose wherein the processing circuitry is configured to allow the application associated with the further identifier to access the further resource in the second storage area and to prevent the application associated with the further identifier to access the resource in the first storage area.
Galloway discloses wherein the processing circuitry is configured to allow the application associated with the further identifier to access the further resource in the second storage area and to prevent the application associated with the Galloway ¶0045, 0059, application 404A access files in application private storage 406A, but cannot access files in another application private storage 406B-N).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kitazato and Ahn by wherein the processing circuitry is configured to allow the application associated with the further identifier to access the further resource in the second storage area and to prevent the application associated with the further identifier to access the resource in the first storage area as disclosed by Galloway. The suggestion/motivation would have been in order to prevent/prohibit applications from accessing files from different storage locations thereby increasing security.

Conclusion
Claims 2-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426